 In the Matter of EMsco DERRICK & EQUIPMENT COMPANY, EMPLOYERandUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERCase No. 21-R-3494.-Decided February 3, 1947Mr. R. I. Kelly,of Los Angeles, Calif., for the Employer.Messrs. John A. DespolandJames H. Reed,both of Maywood,Calif., for the Petitioner.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on September 13, 1946, before George H. O'Brien,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREmsco Derrick & Equipment Company, a California corporation,owns and operates a plant at Los Angeles, California, where it isengaged in the manufacture of oil well drilling and producing ma-chinery, steel fabricators, and hot dip galvanizing equipment.During1945, the Employer purchased for use at its plant steel worth approxi-mately $2,000,000, of which amount more than 50 percent representedshipments from sources outside the State of California.During thesame year, the Employer manufactured and sold finished productsvalued in excess of $11,880,000, of which amount 50 percent representedshipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.72 N. L. R. B., No. 71.378 EMSCO DERRICK & EQUIPMENT COMPANYIII.THE QUESTION CONCERNING REPRESENTATION379The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit consisting of the Employer's plantclerical employees, including timekeepers, but excluding office ein-ployees, confidential employees, and supervisors. In the alternative,the Petitioner seeks to merge these employees into the unit of produc-tion and maintenance employees which it represents under a collectivebargaining agreement with the Employer.The Employer opposesboth positions of the Petitioner, contending that the appropriate unitshould be composed of both office and plant clerical employees.There are approximately 46 plant clerical employees, all of whomeither work in close proximity to the production and maintenanceemployees or come in contact with the latter. Some work directlyin the production shops, and others in offices attached to these shops.All these employees perform the customary duties of their variousclassifications, although a few (timekeepers) perform other plantclericalwork, such as the filing of blueprints, in addition to theirregular assignments.All plant clericals, except 5 or 6,2 work underthe ultimate supervision of the plant production manager.3There ispractically no interchange of personnel between the office and plantclerical groups.Moreover, the record reveals that the Employer hasfollowed the practice of upgrading production and maintenanceemployees to plant clerical positions.In view of the foregoing facts and upon the entire record in thecase, we are of the opinion that the plant clerical employees have acloser community of interest with the production and maintenanceemployees than with the office employees and may function as part ofthe production and maintenance unit.We shall, therefore, direct anelection among the plant clerical employees so that they may indicatetheir desires as to whether or not they should be added to the estab-'Plant clericals in the production shops work the same hours as the production andmaintenance employees,whereas the other employees in this category work hours similarto those of the office employeesDue to a lack of office space, the Employer'soffice em-ployees are not confined solely to its administrative building but are also located in severalplant buildings.2These five or six employees are responsible to the metallurgist,the machine shop super-intendent, and the heads of the machinery repair, maintenance, and galvanizing depart-ments, all of whom are piodaction or maintenance superN isorsI It appears that, irrespective of wheie they work, office employees are under the super-vision of administrative office supervisois 380DECISIONSOF NATIONALLABOR RELATIONS BOARDlished production and maintenance bargaining unit represented bythe Petitioner.4Accordingly, we shall direct that an election be held among allplant clerical employees at the Employer's plant in Los Angeles,California, excluding all office employees, confidential employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.If the employees in this voting group select the Petitioner as theirbargaining agent, they will be taken to have indicated their desireto be bargained for as part of the production and maintenance unitnow represented by the Petitioner.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Emsco Derrick & EquipmentCompany, Los Angeles, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules- and Regulations-Series 4, among the employees in the votinggroup described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Steelworkersof America, CIO, for the purposes of collective bargaining.4SeeMatter of Armour and Company,40 N. L. R B. 1333;Matter of Goodman Manufac.tur,ny Company,58 N. L R B. 531;Matter ofKearney & Trecker Corporation,60 N. L.R. B. 148, andMatter of Wichita Falls Foundry & Machine Co.,69 N. L. R. B. 458.